Citation Nr: 1751306	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hallux valgus with Morton's Neuroma of the right foot. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected conditions (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, during his February 2017 hearing, the Veteran alleged that his foot disability rendered him unemployable and argued that the issue of entitlement to a TDIU had been raised.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim for hallux valgus with Morton's Neuroma, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a rating in excess of 10 percent for hallux valgus with Morton's Neuroma of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran is service-connected for chronic frontal sinusitis, rated as 50 percent disabling; hallux valgus with Morton's Neuroma of the left great toe, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; hallux valgus with Morton's Neuroma of the right foot rated as 10 percent disabling; and residuals of left fifth finger fracture, rated as noncompensable, with a combined disability rating of 70 percent. 

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations as they pertain to such claim.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for chronic frontal sinusitis, rated as 50 percent disabling from July 13, 2009; hallux valgus with Morton's Neuroma of the left great toe, rated as noncompensable from February 12, 1980 and 10 percent disabling from August 25, 2000; pseudofolliculitis barbae, rated as noncompensable from September 6, 2006 and 10 percent from April 16, 2010; hallux valgus with Morton's Neuroma of the right foot rated as 10 percent disabling effective September 6, 2006, 100 percent from September 5, 2014, and 10 percent from January 1, 2015; residuals of left fifth finger fracture, rated as noncompensable from December 18, 2015.  His combined evaluation for compensation purposes was 0 from February 12, 1980, 10 percent from August 25, 2000, 20 percent from September 6, 2006, 60 percent from July 13, 2009, and 70 percent from April 16, 2010 (all with the Bilateral factor of 1.9 percent for diagnostic code 5279), and 100 percent from September 5, 2014 to January 1, 2015.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a).  As such, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

During the February 2017 hearing, the Veteran testified that he last worked as a carpenter and did electrical work in 1998 and since that date, he has been unable to maintain and/or sustain gainful employment due to his service-connected disabilities.  Specifically, he testified that due to his feet conditions he could no longer work.  He reported that he could not walk, stand, or place weight on his feet for any extended period of time.  He stated that carpentry was the only field in which he was trained and that as such was a physically demanding field, the Veteran contended that he could no longer work.  

In connection with a claim for an increased rating for hallux valgus with Morton's Neuroma of the right foot, the Veteran was afforded VA examinations in July 2010 and 2016. 

At the July 2010 VA examination for his feet, the Veteran reported tingling, numbness and a burning sensation in his feet.  In addition, he noted daily pain irrespective of his actions, but further noted that his pain increased with walking, standing and weight bearing.  He reported pain in the arch of his foot and swelling on the top.  He stated that he wore orthopedic shoes and used a cane to walk.  The Veteran reported that he did not work as a result of his conditions, but that he previously worked as a carpenter.  He reported that he did some house work and would walk for about 10 minutes at a time.  He stated that he did not drive but rode a stationary bike as long as he did not put pressure on his forefoot. 

Upon physical examination, the examiner noted residual surgical scars including a 5.5 cm scar over the dorsum of the first metatarsal, and a 4 cm scar between the third and fourth toes on the dorsum of the right foot.  The examiner noted that both scars were well healed and not tender with no keloid formation.  The examiner also noted tenderness over all metatarsal heads with no swelling or signs of acute inflammation.  The examiner found no change in range of motion of the Veteran's toes but the Veteran reported pain with movement.  The examiner found no hallux valgus at the time but noted pes planus.  The examiner noted degenerative arthritis, hallux rigidus and Morton's metatarsalgia. 

During the July 2016 VA foot examination, the examiner continued the Veteran's diagnoses of both hallux valgus and Morton's Neuroma of the right foot.  He noted that the Veteran had undergone surgeries for both conditions in the past but that he continued to report pain every day.  The Veteran noted that he used a foot bath for the pain as well as prescribed medication.  The Veteran noted that his pain increased with prolonged standing, driving, walking and weight bearing. 

Upon physical examination, the examiner found Morton's Neuroma and hallux valgus of the right foot, but no pes planus, hammer toes, hallux rigidus, acquired pes cavus, malunion or nonunion of the metatarsal bones, or other foot injuries.  The examiner noted pain upon examination and less movement than normal due to incoordination, pain on weight bearing, disturbance of locomotion, and with prolonged standing, walking, and driving.  The examiner noted the Veteran's residual surgical scars on his right foot, but found they were not painful, unstable, or greater than 39 square cm. 

With regard to assistive devices, the examiner did not note that the Veteran used any to aid with movement.  It was noted that the Veteran's foot condition did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. 

The examiner noted that the Veteran's foot condition did impact his ability to work as he could not stand for long periods of time and could not walk far and that pain increased with prolonged standing, walking, driving and weight bearing. 

The Veteran's VA treatment records reveal continuous treatment for his feet conditions.  Significantly, the records show a history and complaints similar to those noted at the aforementioned VA examinations.  The Veteran reported pain with prolonged standing and walking.  Examination of the feet revealed surgical scars and an antalgic gait.  In addition, his records reflect multiple surgeries in May 20002, October 20002, May 2005, and February 2008 in attempts to help with his pain due to his service connected conditions.  Finally, the Board notes that even though the Veteran underwent vocational rehabilitation counseling, he was still unable to maintain and/or sustain gainful employment.

The Board notes that while the VA examiners did not concluded that the Veteran's service-connected disabilities rendered him unemployable, they did note that his conditions would impact his ability to work in that he could not stand, walk or place weight on his feet for extended periods of time.  Furthermore, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran's treatment records clearly indicate chronic problems with pain and inability to walk, stand or place weight on his feet.  Furthermore, the Veteran's hearing testimony was compelling noting how his disabilities rendered him unable to complete his every day activities let alone work as a carpenter.  Therefore, the Board finds that his disabilities render him unemployable in his field.  Moreover, there is no indication that the Veteran's condition is improving, rather the evidence appears to the contrary. 

Based on the above, the Board finds that, at the least, a reasonable doubt arises as to whether the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, which must be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.340, 4.16.
ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

During the Veteran's February 2017 hearing, he reported receiving treatment from a private podiatrist, Dr. E., in Columbus, Georgia.  The Veteran testified that he receives therapy three times a week at the facility and sees his private physician twice a month.  However, such records do not appear to be included in the record.  Consequently, a remand is necessary to obtain such potentially outstanding treatment records.  Accordingly, while on remand, the Veteran should be given an opportunity to identify any private records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified private records and any outstanding VA treatment records should be obtained.

Finally, the Board also finds that the Veteran's claim for an increased rating must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of this service-connected disability.  The Board notes that the Veteran underwent VA examinations in November 2016 and September 2017, however such were to assess the Veteran's alleged peripheral neuropathy of his bilateral lower extremities and not his service-connected foot disability.  Furthermore the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his hallux valgus with Morton's Neuroma in July 2016.  Since that time, the Veteran has begun seeing a private physician and attending physical therapy.  Furthermore, the Veteran contended at his hearing that his condition had worsened and that he used a cane for ambulation, a fact which was not addressed in the July 2016 examination.  In light of the foregoing and as a remand is otherwise required, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his hallux valgus and Morton's Neuroma.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from the private podiatrist, Dr. E., in Columbus, Georgia and/or any previously unidentified private medical providers who have provided treatment for the claimed condition on appeal.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's right foot disability, specifically his hallux valgus with Morton's Neuroma.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


